                                                                                          By AugustMarziliano at 11:25 am, Nov 27, 2019




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                    -                X

NIELDA BARKER


                              Plaintiff,
                                                             MEMORANDUM & ORDER
              - against -
                                                             l:19-cv-00096-RJD-RER
THE CITY OF NEW YORK,THE CITY OF NEW
YORK POLICE DEPARTMENT,and EMMANUEL
GONZALEZ,individually, and CYNTHIA
LAGARES,individually, and BEKIM BECAJ,
individually.

                              Defendants.
                                                — X

DEARIE, District Judge:

       Plaintiff Nielda Barker ("Plaintiff) brings employment discrimination and retaliation

claims against the City of New York, the City of New York Police Department("NYPD"),

NYPD Deputy Inspector Emmanuel Gonzalez, NYPD Lieutenant Cynthia Lagares, and NYPD

Sergeant Bekim Becaj (collectively, "Defendants"). Specifically, Plaintiff claims that Defendants

discriminated against her on the basis of gender, age, and disability, created a hostile work

environment, and retaliated against Plaintiff in violation of the Family Medical Leave Act

("FMLA"),the Age Discrimination in Employment Act("ADEA"), Title VII of the Civil Rights

Act ("Title VII"), the Americans with Disabilities Act("ADA"), New York State Executive Law

("NYSHRL"), and the New York City Administrative Code("NYCHRL"). Defendants move to

dismiss the claims of gender, age, and disability discrimination, hostile work environment, and

FMLA interference and retaliation. Plaintiff cross-moves to amend the complaint. The Court

assumes the parties' familiarity with the underlying facts, procedural posture, and legal issues.

       As discussed at some length with counsel during the oral argument held on November 26,

2019, this Court grants Defendants' Motion to Dismiss Plaintiffs claims of age and gender
discrimination under the ADEA, Title VII, NYSHRL,and NYCHRL,including claims of

intentional discrimination and hostile work environment based on age and gender. Plaintiffs age

and gender discrimination claims are unsupported by the pleadings. The Court denies

Defendants' Motion to Dismiss as to Plaintiffs disability discrimination and FMLA claims. The

Court notes, however, its strong reservations with respect to Plaintiffs FMLA claims and

understands that Plaintiffs counsel will continue to evaluate the viability of such claims as

discovery proceeds, and take appropriate action should the circumstances so warrant.

       Plaintiffs cross-motion to amend Plaintiffs complaint with the Proposed Second

Amended Complaint, ECF No. 24, Ex. A, is granted.



       In light of the foregoing. Defendants' Partial Motion to Dismiss is granted in part and

denied in part. Plaintiffs cross-motion to amend the complaint is granted.



SO ORDERED.


Dated: Brooklyn, New York
       November hC,2019
                                                    S/Raymond J. Dearie
                                                     RAYN{9ND J. DEARIE
                                                     United States District Judge
